 

GREEN FOREST MANAGEMENT CONSULTING INC.

 

PROMISSORY NOTE

 

 

 

TWD $91,996,524

 

Dated: September 17, 2013

 

 

For value received, and pursuant to the Stock Purchase Agreement, dated
September 17, 2013, Green Forest Management Consulting Inc. promises to pay the
sellers of Da Ren International Development Inc., Chang Cheng-Sung, Liao
Chi-Sheng, Yu Chien-Yang and Da Chuang Business Management Consultant Co., Ltd.
(together, the “Da Ren Sellers”) the sum of Ninety One Million Nine Hundred
Ninety Six Thousand Five Hundred Twenty Four New Taiwan Dollars (TWD
$91,996,524). Each of the Da Ren Sellers’ ownership interests in this Promissory
Note is detailed on Annex A to this Promissory Note.

 

The sum shall be repaid to the Da Ren Sellers on or before September 17, 2013
according to the instructions of the Da Ren Sellers.

 

 



  Green Forest Management Consulting Inc.         By: /s/ Chiang Yu-Chang    
Chiang Yu-Chang     Chairman of the Board     Green Forest Management Consulting
Inc.     Rm. B302C, 3F.-2, No. 185, Kewang Rd.     Longtan Township, Taoyuan
County 325     Taiwan (R.O.C.)

 



 

 

  

Annex A

 

 

 

PROMISSORY NOTE HOLDERS

 



Note Holder Value of Shares Sold (TWD)

  

Chang Cheng-Sung

 

TWD $30,000,000

Liao Chi-Sheng

 

TWD $30,000,000

Yu Chien-Yang

 

TWD $5,500,000

Da Chuang Business Management Consultant Co., Ltd.

 

TWD $26,496,524

 

 



 

